Title: To George Washington from Henry Clinton, 2 January 1782
From: Clinton, Henry
To: Washington, George


                  
                     Sir
                     New York, January 2d 1782.
                  
                  As it has been always my earnest wish to pay every attention to the situation of Prisoners, and to facilitate their Exchange; I have only to repeat the Assurances I have already made You in my Correspondence on this Subject—that I am ready to send Commissioners properly Authorised by me to treat with those you shall Appoint for the accomplishment of so desireable a Purpose.  And as I think no time should be lost in a Matter of such Importance, I have (in the hope that You will Order their Exchange) appointed Brigadier General O’Hara and Lieut. Colonel Abercromby to be Commissioners on my part, with directions to meet such as You shall name on Yours, whenever you please, either at Elizabeth Town, or Amboy, as places more Commodious for such a Meeting than any Staten Island affords.  I am Sir Your most obedient humble Servant
                  
                     H. Clinton
                  
                  
                     P.S.  I beg leave to trouble you with forwarding the inclosed Letter to Count de Rochambeau.
                  
                  
               